Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,439,068 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  with respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations “wherein the first polycrystalline metal oxide target has a composition in a neighborhood of In:M:Zn = 4:2:4.1, wherein the second polycrystalline metal oxide target has a composition in a neighborhood of In:M:Zn = 1:1:1.2, and wherein in the case where a proportion of the In of the polycrystalline metal oxide target is 4, a proportion of the M is greater than or equal to 1.5 and less than or equal to 2.5 and a proportion of the Zn is greater than or equal to 3.1 and less than or equal to 5.1.”
Taken in combination with all other limitations of each respective independent claim. Dependent claims 2-7 inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakamura “The phase relations in the In2O3-Ga2ZnO4-ZnO system at 1350C”, Koezuka et al. (U.S. Pub # 2014/0110707), Yamazaki et al. (U.S. Pub# 2014/0001465), Okazaki et al. (U.S. Pub # 2013/0264563), Ohtani et al. (US Pat # 6,452,211), Iwasaki et al. (U.S. Pub# 2009/0189153), Goyal et al. (U.S. Pub# 2011/0175081), Umeda et al. (U.S. Pub# 2010/0320459), Itai et al. (U.S. Pat# 8,188,480), Kim et al. (U.S. Pub# 5,731,856).
Each reference represents teachings of the level of ordinary skill in the art pertaining to: Nakamura teach an oxide semiconductor film comprising In, M, and Zn, wherein the oxide semiconductor film has a composition in a neighborhood of a solid solution range of an In1+xM1-xO3(ZnO)y structure (see at least page 298 and page 301, right column, line 9), wherein the M is Al, Ga, Y, or Sn, (Nakamura teaches M is Ga; page 301, right column, line 9), wherein x satisfies 0 < x < 0.5 (Nakamura teaches x is .33; see page 301, right column line 9), wherein y is approximately 1, (Nakamura teaches y is 1). Koezuka teaches wherein the oxide semiconductor film is formed with a sputtering apparatus, wherein the sputtering apparatus comprises a polycrystalline semiconductor target. Yamazaki teaches an oxide semiconductor film (Fig. 2: 408) comprising, a first film (Fig. 2: 408b); and a second film (Fig. 2: 408c) over the first film (408b), wherein each of the first film and the second film comprises In, M, and Zn (¶0035-0036), wherein the M is Al, Ga, Y, or Sn (¶0035-0036), wherein the first film has a composition in a neighborhood of a solid solution range of an In1+xM1-xO3(ZnO)y structure wherein x satisfies 0 < x < 0.5, wherein y is approximately 1, (¶0035 discloses IndM2eZnfOx, where M2 is Al, Ga, or Sn, and d is a real number: 0 < d < 5 e is a real number 0 ≤ e ≤ 3, f is a real number 0 < f < 5 x is any real number, thus, Yamazaki’s oxide semiconductor film comprises In, M2, and Zn having the ranges of In, M2 and Zn respectively encompass the claimed ranges of In, M, and Zn), wherein the second film (408c) comprises a region having a composition in a neighborhood of a solid solution range of an In1+vM1-vO3(ZnO)w structure and having a smaller proportion of indium atoms than the first film, wherein v satisfies -0.2 ≤ v < 0.2, wherein w is approximately 1, (with  -0.2 < v < 0.2, the content of In in the second oxide semiconductor film In1+vM1-vO3(ZnO)w is 0.8 < In ≤ 1.2; the content of M in the compound is 0.8 < M < 1.2; and the content of Zn in the compound is approximately 1. Yamazaki teaches in (¶0036), a third oxide semiconductor film (408c) represented by IngM3hZniOx ,where M2 is Al, Ga, or Sn, and g is a real number. 
Thus Yamazaki’s third oxide semiconductor film (408c) comprises In, M3, and Zn having the ranges of In, M3, and Zn respectively encompass the claimed ranges of In, M , and Zn of the second oxide semiconductor film).
None of the references, alone or in combination, teach all of the allowable subject matter wherein the polycrystalline metal oxide target has a composition in a neighborhood of In:M:Zn = 4:2:4.1, and wherein in the case where a proportion of the In of the polycrystalline metal oxide target is 4, a proportion of the M is greater than or equal to 1.5 and less than or equal to 2.5 and a proportion of the Zn is greater than or equal to 3.1 and less than or equal to 5.1, and wherein the oxide semiconductor film has a crystal structure exhibiting a single phase from independent claims 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896